DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments have been fully considered, but they are not persuasive. 
	Applicant argues that Morris and Wakisaka do not teach separately fermenting B. thuringiensis kurstaki and aizawai and combining the slurries and that nowhere does Morris teach what “bioassayed alone and in combination means”.  This is not found persuasive as combination has been given a standard definition meaning combined or together.  This interpretation is further supported by the equation for detecting synergism which is given in the same paragraph and the reason for the experiment having been performed.  This interpretation is further supported by the following paragraph describing a separate test for synergism in which the bacteria were co-cultured, rather than cultured separately and assayed in combination.   This interpretation is further supported by the description of the isolation of the powders containing the remaining portion of the Concentration Mortality Responses to Mixed Strains section.
	Applicant argues that  “The only statement Morris makes as to how these two strains are combined is the next to last sentence of "Results and Discussion" section on page 364 in which Morris states "NRRL-H-133 [aizawai strain] was synergistic with... HD262 [kurstaki strain]... when powders were fed to the larvae in artificial diet". Thus, Morris does not teach 
Applicant argues that Morris teaches coculturing, this is not found persuasive as has been noted previously this section is an additional experiment, as is noted by the paragraph beginning with “In a separate test for synergism…”.  Further this section is not relied upon.
Applicant further argues that Wakisaka teaches only to spray dry a single subspecies of kurstaki, and one thus would be motivated to spray dry a single fermentation rather than combination.  This is not found persuasive as Wakisaka is not used to teach the combination of fermentations of two different strains.  This limitation is rendered obvious via the teaching of Morris. One of ordinary skill in the art would have a reasonable expectation of success in using spray drying to prepare the combined material made obvious by Morris.    
Applicant describes that a single product is preferred over multiple products, this is not found persuasive as convenience is not evidence of non-obviousness, but rather a potential motivation for combination to one of ordinary skill in the art at the time of the invention.  No evidence has been presented to suggest the combination is non-obvious, unexpected or that one of ordinary skill in the art would not have a reasonable expectation of success in combining Morris and Wakisaka to arrive at the instant invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (“Toxicity of Bacillus thuringiensis subsp. aizawi for Mamestra configurata (Lepidoptera: Noctuidae)” Journal of Economic Entomology, 1996, Vol 89, Issue 2, 359-365/previously cited) in view of Wakisaka (USP 4713241/previously cited)
Regarding claim 1 and the limitation “A method of producing a technical grade active ingredient comprising fermentation solids, spores and insecticidal toxins derived from a Bacillus thuringiensis subsp. kurstaki strain and a Bacillus thuringiensis subsp. aizawai strain having a weight ratio of Bacillus thuringiensis subsp. kurstaki fermentation solids, spores and insecticidal 
Regarding claim 1 and the limitation “fermentation solids, spores and insecticidal toxins is from about 20:80 to 80:20”, Morris teaches the combination of these spore slurries at a ratio of 222:184 or about 55:45 Kurstaki:Aizawai  (Table 3, determined from LC25, Observed Mortality, and Expected Mortality Calculations, Materials and methods).  One of ordinary skill in the art would find it obvious to use a similar ratio in the commercial formulation as this ratio is shown to have excellent activity by Morris.  The instantly claimed range is thus rendered obvious by Morris teaching a ratio within the range.  
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine 
Regarding claim 1 and the limitation “d. spray-drying the combined fermentation slurry to produce the technical grade active ingredient.”  Morris does not teach a method of spray drying the composition.  This however would have been obvious as spray drying insecticidal bacterial compositions of Bacillus thuringiensis by Wakisaka. 
In the same field of endeavor as insecticidal bacterial composition of Bacillus thuringiensis, Wakisaka teaches that it is popular in the field to spray dry products so they can form powders with no lack of activity (Col 4 Ln 66-Col 5 Ln 25).  Wakisaka further teaches methods of spray drying the specific strain and materials taught by Wakisaka (Examples 3-6, Claims 2-3).
One of ordinary skill in the art would thus find it obvious that the mixture of insecticidal fermentation products of Morris could be spray dried after being combined, as this is taught to be a popular method in the field as taught by Wakisaka.   One of ordinary skill in the art would be motivated to do so to create a product that was lighter or could be formulated as a powder.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Wakisaka teaches such a process is common in the field and further successfully uses such methods in formulating powders.  
Regarding claims 2-5 and the limitations “wherein the weight ratio is from about 30:70 to about 70:30”, “wherein the weight ratio is from about from about 55:45 to about 65:35”, “wherein the fermentation solids, spores and insecticidal toxins in the technical grade active 
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
.  

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657           

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657